 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDnor their nonowner-drivers are employees of the Employer in thisproceeding, it would follow, as the Regional Director concluded, thatthe petition should be dismissed.MEMBER JENBINS took no part in the consideration of the aboveDecision on Review and Direction of Election.United Sugar Workers Union,Local 9, affiliated with'Inter-national Longshoremen's Association,AFL-CIO[AmericanSugar Company]andMelvin LawrenceUnited Sugar Workers Union, Local 9,affiliatedwith Inter-national Longshoremen's Association,AFL-CIOandBrother-hood of Sugar Workers.Case8Nos. 2-CB-3700 and 2-CB-3700-2.February .27, 1964DECISION AND ORDEROn November 6, 1963, Trial Examiner Eugene F. Frey issued hisTrial Examiner's Decision in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certain un-fair labor practices, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, and the entire recordin this case, and hereby adopts the findings,' conclusions ,a and rec-ommendations of the Trial Examiner as modified below.1We agree with the Trial Examiner that the evidence amply supports a finding thatRandazzo had knowledge of Lawrence's activities on behalf of the Brotherhood.'while we agree with the Trial Examiner that the Respondent's President Randazzothreatened employees with physical violence because of their opposition to Respondent, infinding that such threats were made, we rely only on the words used and not on the TrialExaminer's conclusion that the "quiet fashion" in which the statements were made "wascalculated to make them more ominous in their implications."146 NLRB No. 14. UNITED SUGAR WORKERS UNION, LOCAL9,ETC.155ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner.'8The Recommended Order is hereby amended by substituting for the first paragraphtherein, the following paragraph:Upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,United Sugar Workers Union, Local 9, affiliated with InternationalLongshoremen'sAssociation,AFL-CIO,its officers,agents, and representatives,shall:The Appendix attached to the Trial Examiner'sDecision is hereby amended by addingthe following immediately below the signature line at the bottom of the notice:NOTE.-We will notify the above-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act of 1948,as amended,after discharge from the Armed Forces.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe issues in this case are whether the 'above Respondent(1)made threats ofbodily and other'injury to employees of American Sugar Company(herein calledthe Employer)to induce them to renounce adherence,assistance and support toBrotherhood of Sugar Workers(herein called Brotherhood),'and (2)demandedthat the Company discharge employees Vincent Balbi and Melvin Lawrence, andcaused the Company to discharge Lawrence,for alleged delinquency in paymentof dues to Sugar Workers Council(herein called the Council),when said employeeswere not in fact delinquent in dues, and because they had joined and assisted theBrotherhood,all in violation of Section 8(b)(1)(A)and 8(b)(2)of the NationalLabor Relations Act, as amended,29 U.S.C. Sec. 151,et seq.(herein called the Act).The issues arise on a consolidated complaint issued June 25, 1963, by the GeneralCounsel of the Board,through the Board'sRegionalDirector for the SecondRegion,2and answer of Respondent which admitted jurisdiction'but denied thecommission of any unfair labor practices.Pursuant to notice a hearing was held on the issues before Trial Examiner EugeneF. Fry at New York,New York,on August 20, 21, 23,and 27, 1963,inwhichall parties participated fully through counsel or other representative.General Coun-sel and Respondent presented oral argument at the close of the testimony,and havealso filed briefs with the Trial Examiner,which have been carefully considered.Upon the basis of the entire record herein,and from my observation of witnesseson the stand,I make the following:FjwDINOs OF FACT1.THE BUSINESS OF THE EMPLOYERThe Company is a New Jersey corporation,with its principal office and placeof business in New York,New York, and a plant located in Brooklyn,New York,where it engages in the refining,sale, and distribution of sugar and related products.In the past year the Company in the course of its business has refined,sold, anddistributed from its Brooklyn plant products valued in excess of $50,000 whichwere shipped directly from said plant to points outside the State of New York.I find that the Company is and has been engaged in commerce within the mean-ing of Section 2(6) and (7)of the Act.'The caption and names of Respondent and the Company appear as amended at thehearing.2 The consolidated complaint issued after Board investigation of charges filed byLawrence on April IT, 1963, and the Brotherhood on May 8, 1963. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDII. THE LABOR ORGANIZATIONS INVOLVEDThe Respondent, Council, and Brotherhood are labor organizations within themeaning of Section 2(5) of the Act.M. THE UNFAIR LABOR PRACTICESA. BackgroundDuring the times pertinent herein,the Company was operating under a collective-bargaining agreement executed by Respondent and countersigned by an officer ofthe Council 3 and effective to October 1, 1963. In the contract Respondent and theCouncilwere designated as the Union.The contract had an apparent legitimateunion-security clause requiring all existing and future employees covered by theagreement to be or become members of the Union within the requisite 30 days and"thereafter maintain their membership in the Union in good standing,"and providedthat"upon written advice from the Union that an employee has failed to complywith the provisions of this paragraph,the Company shall discharge such employee."The clause also provided for "voluntary wage assignments"by employees whichauthorized the Company to check off and pay to the Union directly such weekly ormonthly dues as the Union might establish.The "assignment"listed the names ofRespondent and Council at the top, and authorized the Company to deduct weeklydues from the weekly paycheck and remit same monthly to the Council, and deductthe monthly membership dues from the worker's first pay each month and remit sameto the "Financial Secretary of the Union."SinceOctober 1961, members ofRespondent at the Brooklyn plant have been paying to the Council dues of 2 centsan hour for a 40-hour week,or a maximum of 80 cents a week.Most employeesexecuted the "assignment,"on the basis of which the Company deducted the 80-centdues weekly and sent the total at the end of each month'to the Council with a formallist of all employees showing the paid work-hours of each in the prior month, andthe,amounts deducted for each on voluntary checkoff. In the cases of a few em-ployees, including Lawrence, who never authorized the checkoff, the Council since1961 has billed each employee monthly bya letter stating the amount of duesowed for a specified number of hours in a specified work period, and giving theemployee 10 days from the date of the letter in which to pay; such employees mailchecks or money orders directly to the Council, or pay in person at its office. Thedues,hours, and work period in these billings are computed by the Council fromthe monthly list of work-hours received from the Company as noted above.B. Formationof Brotherhood;Respondent's reactionSo far as the record shows, both Lawrence and Balbi have always been membersof Respondent in good standing in respect of payment of their dues to it.However,Lawrence had been openly critical since 1961 of the requirement of payment of duesto the Council, paying those dues nearly always by money order on which he wrote"paid under protest."In addition,he had filed'charges with the Board againstJoseph Randazzo, president of Respondent in 1960, and had since been openlycriticalof the management of Respondent by that official and other officers. InJanuary 1963,Lawrence and Balbi joined,with a group of dissidents in Respondent,led by one Frank Swirski, in an effort to-draw' company employees away fromRespondent into a labor organization under different leadership,to represent em-ployees in the Brooklyn plant.The dissidents formally organized the Brotherhoodat a meeting on March 16, 1963, at which a constitution was adopted and the follow-ing employees were elected officers: Frank Swirski as president,4 James RomanosThe Sugar Workers Council was an organization composed of delegates from each ofthree locals of ILA which represented workers In various plants of the Company. JosephRandazzo, president of Respondent, was vice president of the Council In April 1963, andbefore, andthe delegate of Respondent to the Council.The Council's overall functionwas to coordinate efforts of the various ILA locals in organizing workers in plants ofthe Company and in' companywide collective bargaining, to operate a fund for the benefitof sugar workers laid off due to automation or technological changes, and also to lobbyfor local and national legislation which would benefit sugar workers as a group.ticularlyPresident Joseph Randazzo, and In 1961, had spearheaded an unsuccessfulattempt, while he was president of Local 1888, ILA, to prevent Respondent, headed byRandazzo and then affiliated with the International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, from becoming bargaining agent of the Brooklynemployees.Respondent thereafter affiliatedwith ILA. UNITED SUGAR WORKERS UNION; LOCAL 9, ETC.157as vice president,Frank Dziuba as secretary-treasurer,Nicholas Kasnuch as record-ing secretary, and Kenneth Zodkowic and Melvin Lawrence as trustees.Theseofficers thereafter openly conductedan organizational campaign among employeesat the Brooklyn plant by personal distribution of the Brotherhood constitution, otherliterature, and authorization cards to them at theplant,and mailingliterature andcards to them at their homes, and holdingmeetingsfor employees.On April 6,1963, the Brotherhoodmailed to all employeesa circular listing thenames of itsofficers andtrustees,includingLawrence, reciting earlier attempts of the ILA toorganize the plant and criticizing its representationof the employees after it becametheir bargaining agent in1961.After signing up about 100workers, the Brother-hood on July 5, 1963,filed a representationpetitionwith the Board in Case No.2-RC-12845,inwhich Respondent intervened.A consentelection was held onAugust 8,1963,whichRespondent won,.being certified in due courseas the statutorybargaining agent.On March 18, 1963,President Randazzolearned from one of hisshop stewardsand other officials of Respondent at the Brooklyn plant about the March 16 Brother-hood meeting,including the names ofitsofficers and other workers who attendedthemeeting.5That day Romano and Dziuba openly distributed copies of theBrotherhood constitution among workers at the plant, and solicited membership inthe organization.On the 19th, Randazzo acted promptly and vigorously to squelchthe rival movement by talking to Romano, Dziuba and Zodkowic, and. anotherBrotherhood adherent, Severino Roderic; separately at the plant during workingtime in thepresenceof Anthony Graffino, an ILA organizer, and the shop steward,Louis Pantano.Randazzo knew that all of these men were close friends of Swirski.Randazzo asked each of the four if he was connected with the Brotherhood.Whenthe worker admitted he was, Randazzo asked him why. Each complained, in sub-stance, that he disliked paying dues to the Council because it was not doing anythingfor the workers, he disliked the way the officers of Respondent were representingthe employees, because although officers were well paid, they and the stewardswere not available to handle problems and grievances when wanted, and grievanceswere not being processed or settled promptly, but usuallysentto arbitration whichdid notseemconclusive.Randazzo reproached Romano and Dziuba for theirBrotherhood activity, telling Romano he was surprised that he would become con-nected with a "troublemaker" and "meathead" like Swirski, that Swirski was notRomano's "kind," and that Romano was a "paison" of Randazzo, and Randazzowould never hurt his "paison." 6He asked Romano to drop out of the Brotherhoodand not work with Swirski, saying that "anybody who is connected with Swirski islooking for trouble and is going to get hurt."He alsosaid that he had a "lot ofconnections which are very good; before, I did not have them because in the past Ihad, no experience, but now I have gained quite a bit through the organization," thatnow he did not "have to do anything, all I have to do is pick up the phone," andthat Respondent, was now stronger because of its ILA affiliation.Randazzo toldDziuba he was "nuts" for gettingi "hooked up" with Swirski,remindingthat he hadwarned him before about Swirski's background, that Swirski had been a "paidmercenary" working for the, ILA in the 1961 trouble, and added that "heads were notbroken the lasttimeSwirskiran againstme because he had the backing of the ILA,"but ' that "things could. be different now."Randazzo urged Romano and Dziuba todrop out of the Brotherhood and suggested that, if they were not satisfied with theway Respondent's affairs were being handled, they should bring up their complaintsinsideRespondent, they should "clean house from the inside, not from outside"; hesuggested to Romano that if he did not, like the present officers of Respondent, heshould run for -office in the comingelection inNovember, but he strongly urgedboth men not to start trouble inside Respondent at a time when it was about to go6 Randazzoadmits be learned,the names of Balbi, Romano, Roderic, Dziuba, Zodkowic,and SwirskiI do not credit his,tertimony that he knew nothing of Lawrence's connectionwith the Brotherhood until April 8, in view of (1) his vague, evasive, and self-contradictorytestimony on other crucial facts and events, which will be noted hereafter, and (2) cred-ited and uncontradicted testimony of Lawrence that, prior to the meeting he had person-ally invited various employees, including John Lockhart, Respondent's shop steward inthe shipping department, to attend,and (3)'credible testimony of Steward Pantano thatshop stewards customarily reported daily or every other day to Randazzoabout eventsaffecting Respondent,and that hehad reported to Respondentas soon as he learned of'the Brotherhood meeting.URandazzo was referringto theircommon Italian origin.In Italian,"paisan" means"countryman,"or more literally, "townsman."— 158DECISIONSOF NATIONALLABOR RELATIONS BOARDinto contract negotiations with the Company.?Regarding their complaints aboutRespondent's and the Council's failure to represent the workers, Randazzo men-tioned pending arbitration proceedings started by the Union on behalf of Dziubaand others, and the efforts of the Council to organize the refineries of the Companyand promote companywide bargaining, and its expenditure of money for expert helpin contract negotiations and lobbying for legislation to help sugar workers as agroup.In talking with Zodkowic, Randazzo asked the same questions, heard the'same complaints, and made the same arguments and suggestionsas in histalks withRomano and Dziuba. Randazzo said he would talk to Zodkowic a few days laterto find out if he still wanted to stay in the Brotherhood.About March 26 or 27when' he approached Zodkowic about it, the latter said he would stay with theBrotherhood,expressingthe same dissatisfaction as previously with Respondent'sofficers, the Council, and payment of dues to the Council.a'C. The actions against Lawrence-and BalbiOn March 28, 1963, the Company sent the Council-the usual monthly checkcovering Council dues checked off for the month of February, together with theusual list of all work-hours of all employees paid' for in that month.The Councilreceived the check and list on March 29.On the basis of this letter, Council Man-ager Louis Pernice prepared a letter dated March 28 and sent it to Respondent,addressed to Randazzo, which advised that the following union members had notpaid Council dues (listed afternames)for January and February: -C.Miele ---------------------------------------- $4.96A. Dimas --------------------------------------- 10.16A. Balbi ---------------------------------------- 12.80M. Lawrence ------------------------------------7.20It alsoadvised "Under thepresentcontract, these members should not be permittedRan-dazzo got the letter at Respondent's office on Friday, March 29, or Monday, April 1,and immediately prepared and signed a letter to the Company, addressed to itspersonnel manager, John A. Taylor, Jr., demanding the immediate dismissal of Balbiand Lawrence for "nonpayment of Sugar Workers Council dues under Article 2.01of the contract."On April 1, the Council sent both Balbi and Lawrence a formal billing letter statingthat company records indicated they had worked 640 and 360 hours, respectively,in the period from December 2, 1962, to February 25, 1963, and requesting Balbito send $12.80, and Lawrence $7.20, by check or money order, to the Council,saying "this amount is due withintendays of the mailing date."Balbi received .thisletter in due course on April 2. Lawrence did not actually receive his until April 9,when he returned home from a trip outside the city; he went on vacation from theplant on March 29 and was not due to return until April 15, 1963.On April 1 or 2, Randazzo and Graffino approachedBalbi in theplant duringworking hours, and Randazzo asked him the samequestionabout his reasons foraffiliatingwith the Brotherhood, heard thesame complaints,and made the-samesuggestions, as in histalks with Romano, Dziuba and Zodkowic.He also disparagedSwirski in the same way, and added "last time nobody got hurt, no heads were busted,"as "we had the support of the ILA," but "now thatwe areindependent ...." 97 The record shows that the organizers of the Brotherhood timed its formation, member-ship campaign,and petition for an election deliberately in the period just before theexpiration of the existing contract between Respondent and the Company, knowing thatnegotiations for a new contract would start in July or August.s These conversations are found from credible testimony of Romano, Dziuba, andZodkowic,as corroborated in large part by admissions of Randazzo and Pantano.Testi-mony of the latter at variance with the findings is not credited, since I have concludedfrom close observation of Randazzo'sdemeanor on the stand,and his vague, evasive,argumentative, and often self-contradictory testimony on crucial events that his testimonyis generally untrustworthy and entitled to credit only when consistent wtih that of othercredible witnesses.Pantano heard only portions of Randazzo's talks with the three em-ployees, and Graffino did not testify at all, although he was present in court during mostof the hearing.U This talk is found from credible testimony of Balbi,and admissions of Randazzo.Testimony of the latter in conflict therewith Is not credited,as his testimony about thedate is vague and evasive,and at one point he admits It could have been any time afterMarch 19. UNITED SUGAR WORKERS UNION, LOCAL 9, ETC.159On April 3, 1963, about 3 p.m., Randazzo personally delivered the discharge letterto Charles DePaola, Jr., assistant personnel manager of the Company, at his office,saying he wanted Balbi and Lawrence discharged for nonpayment of dues.DePaolacalled Balbi to the office, showed him the letter, and told him in the presence ofRandazzo he had to discharge him under the contract. Balbi protested that he waspaying his dues to Respondent.Randazzo replied he had ignored the last monthlybill from the Council.Balbi said he did not get it, then admitted his mother hadmisplaced it, and asked Randazzo how much he owed, saying he would pay it toRandazzo then.Randazzo refused to take the money, but told Balbi that if he tookitpersonally to the Council office that afternoon, after work, he would not be dis-charged.Balbi went home immediately, found the letter from the Council, secureda money order for the amount due and took it to the Council office, where ManagerPernice accepted it, saying he was surprised that Balbi had ignored the "third" letter,because he had usually paid his Council dues every 2 months. Balbi told Pernicethat Randazzo had requested his discharge.Pernice said he was surprised at this,because other employees were usually late in paying Council dues.dazzo at once and said Balbi had his dues.' Randazzo told him to accept them andadvised DePaola to let Balbi work, the next day. Pernice called DePaola in thepresence of Balbi,and the next morning Balbi went to work as usual without anyloss of time or pay and has worked for the Company ever since.In the conference'of the third, DePaola told Randazzo that Lawrence was onsecond shift (which reported at 3:30 p.m.), but he- would tell him about the dischargewhen he came to work. After Randazzo left the office, DePaola learned from Law-rence's supervisor that he was on vacation and would not return, to work until the15th.He at once called Respondent's office and left a message for Randazzo thatLawrence was on vacation until the 15th, but that he would pull his timecard fromthe rack and tell him about the discharge request when he came in on the 15th. OnApril 9, Randazzo called the personnel office and told DePaola to tell PersonnelManager Taylor to discharge Lawrence.On the 10th, Randazzo gave Taylor thesame order personally.Lawrence discovered the Council letter of April 1 when he returned home on theAbout 2 p.m. on the 10th, he secureda money order of $7.20 from his bank and had one Helen Evans send it byregistered mail to the Council that day.He had Mrs. Evans put her return addresson the envelope, so that she could get the return receipt, because he expected to beout of the city for a few more days. The Council received the letter on April 11,and Pernice at once mailed it back unopened to Lawrence at his home address byregisteredmail.On April 12, Lawrence received a special delivery letter from the Company, datedApril 11, stating he had been discharged as of April 10 as requested by Respondent.When he returned to the plant on the 15th, he asked Taylor if he could work.Taylor told him the discharge was at the request of Respondent, and he could notletLawrence return to work until he got further instructions from Respondent.Lawrence has not worked for the Company since that date.D. Contentions of the parties, and concluding findingsIt is clear that in his talks with Romano,Dziuba, and Zobkowic,Randazzo waslegitimately trying to dissuade them from adhering to the Brotherhood by dis-paraging Swirski and his past efforts to oust Respondent as bargaining agent, by.praising Respondent,explaining its activities on behalf of the employees,and sug-gesting that dissatisfied employees should take more active part in Respondent'soperations in order to remedy their grievances,rather than join the Brotherhood.At the same time,however, he made it clear that,while no harm had come to thosewho made common cause in 1961 with Swirski,his opponent during the contest thatyear, because he had the support of the powerful ILA, employees now connectedwith Swirski in organizing an independent labor organization were "looking fortrouble and is going to get hurt,"because Randazzo now had the"connections"and support of the strong ILA organization which he did not have in 1961, so that"while no heads were broken the last time"Swirski fought Randazzo,"things couldbe different now," "now that we are independent,"as he told Balbi.Randazzo'stestimony shows that he had an intense dislike for Swirski,the "paid mercenary"who fought him in 1961,that he did not like such"mercenaries"who he felt werepaid by"outside"groups to fight established unions, and that this hatred of Swirskicontinued unabatedduringhis Brotherhood activities in 1963, and extended to allwho assisted in that activity.Considering this animus and the fact that Respondent744-670-65-vol. 146-12 160DECISIONSOF NATIONAL LABORRELATIONS BOARDwas now affiliated with the ILA whose support it lacked in the 1961 struggle, Iconclude that these remarks of Randazzo contained a thinly veiled but clear threatof probable physical and other harm to employees who sided with Swirski or becameofficers in his independent Brotherhood, which were reasonably calculated to coerceand restrain employees in the exercise of their statutory right to join or assist theBrotherhood or any other labor organization; and the fact that his statements weremade in quiet fashion in short, semiprivate discussions, rather than in long, noisy,or emotional harangues, does not detract from their force but rather was calculatedtomake them more ominous in their implications. I find that by these remarks ofRandazzo to Romano, Dziuba and Balbi, Respondent coerced employees in theexercise of rights guaranteed to them by Section 7 of the Act, in violation of Sec-tion 8(b)(1)(A) of the Act.10Respondent contends it requested the discharge of Lawrence and Balbi, andprocured the discharge of Lawrence, solely because they were delinquent in theirCouncil dues, as permitted by the contract. I have found that Randazzo knew asearly as March 19 that both employees were active in the Brotherhood.Thisknowledge, together with his prompt unlawful attempts to throttle the Brotherhoodactivity by threats against its officers which establishes Respondent's animus towardBrotherhood adherents, requires-close scrutiny of the circumstances surroundingthe discharges, to determine whether the dues delinquencies existed in fact and, if so,whether that fact was merely the pretext for the discharges, as alleged by GeneralCounsel.Respondent had a flexible practice in handling arrearages in Council dues.Credible testimony of Randazzo, Pernice, Taylor, and documentary evidence indi-cates that, aside from the monthly billing of members not on checkoff, the Councilnormally notified Respondent when a member was 1 month in arrears, followingwhich Randazzo would usually advise the Company by a telephone call or attimes by letter to warn the man to pay up. If an employee was habitually inarrears,Randazzo would usually write to the Company requesting his dischargeunder the contract, but would not press for discharge if he paid up when notifiedof the discharge request.In some respects Respondent followed this procedure in regard to Balbi.He hadbeen in the habit of paying Council dues every 2 months prior to April 1963, andthe Council had usually accepted that method of payment without question, exceptthat at times Balbi had been listed as in arrears in prior letters from Respondentto the Company, but Respondent had never before sought his discharge for that,because he always paid up when the arrears were brought to his attention.The firsttime he was slated for discharge was on April 1, 1963, after he appeared to be at least3months in arrears, in the sum of $12.80, for 640 paid work-hours accrued sinceNovember 24, 1962. The Council had sent him periodic bills for portions of thesedues as they accrued, on December 3, 1962, January 11 and February 25, 1963,which he apparently ignored.When Randazzo learned ,the amount of the arrearsfrom the Council notice of March 28, he put him in the discharge letter, but did notpress for discharge when Balbi paid up after being confronted with the discharge10 See, for example,District 65, Retail,Wholesale and Department Store Union(I.Pos-ner, Inc),133 NLRB 1555,1561, andLocal No.3887,United Steelworkers(StephensonBrick & Tile Company),129 NLRB 6,10.The coercive nature of Randazzo's-remarks andhis propensity for using any effective,even discriminatory,threats or reprisals to dissuadeworkers from engaging in the hated"dual unionism"involved in the BrotherhoodactivityIs further shown by(1)Randazzo's admissionsthatwhen Zodkowic refused to withdrawfrom the Brotherhood,Randazzo filed charges against him,Romano,Dziuba, and Swirskiunder theILA constitutionfor dual unionism,but not against Severino Roderic, anotherworker he spoke to onMarch19, because Roderic promised that he would"drop" out ofthe Brotherhood,after listening to Randazzo's arguments and personal appeal to remainloyal to Randazzo;and (2)credible testimony of Nicholas Kasnuch and admissions ofRandazzo showing that about mid-April,Randazzo received 'a complaint from a memberof ;Respondent that Kasnuch had solicited him on companytime to signa Brotherhoodcard, whereupon Randazzo told Kasnuch to stop It;warning that if he caught him handingout any more cards, he would"make sure you are out of a job," as it was "playing dirtypool,- that he wouldtry to have the Companyenforce its rule against solicitation on com-pany time againsthim by talkingto Taylor and having him disciplined;Randazzo ad-mitted'that he also asked Taylor to warn Kasnuch against continued solicitation underpenalty of discipline.The latter,threat and attempt to implementif throughcompanyaction contrasts with Randazzo's open and discriminatory use of company time to makethreats and other arguments to Brotherhood officials and others to persuade them toabandon the Brotherhood,in admitted violation of the company rule. , UNITED SUGAR WORKERSUNION, LOCAL 9, ETC.161letter.Considered alone,these actions appear to be a legitimate use of Respondent'sright to insist upon compliance with its members'obligations to pay dues.But othercircumstances militate against this conclusion.'Randazzo,as an officer of the Council,was well aware of its practice of monthlybilling of members not on checkoff which gave them a grace period of 10 days inwhich to pay up, and while he and Pernice are very vague about whether theytalked about the Council letter of March 28, or the arrearages of Balbi andLawrence,I am satisfied that Randazzo must have known that the usual bill withthe grace period for payment would go out to both on April 1, as it did.Perniceadmitted that under this letter and past practices,neither man was delinquent in hisdues until April 11,1963,11 and Randazzo,himself, in effect,recognized this whenhe tried to explain the rejection of Lawrence's dues on April 11,but not on earlieroccasions,by saying"because he got it in to us on the end of that business daywhen we requested him, this was his last opportunity to pay." In addition, sincemembers'obligations to pay dues to both Respondent and the Council as theUnion were recognized by the contract and the Company, I must conclude that anyperiod fixed by Council action for payment of dues in arrears was equally bindingon Respondent.Hence,Respondent'sclaim that Balbi was chosen for dischargeon April 1 or before merely for failure to pay dues, even before the usual April 1billwent to him, must be rejected,especially since Randazzo does not try toexplain why he thus deprived Balbi of the normal grace period given membersin arrears.His obvious truncation of that period surprised even Pernice who com-mented to Balbi when he paid up that other members were usually late in payingCouncil dues.Lacking any reasonable explanation for this radical departure fromthe usual practice,I can only conclude that the reason for this precipitate actionagainst Balbi was occasioned by his known Brotherhood activity and association withSwirski therein.This conclusion is also supported by the fact that,in his talkwith Balbi on April 1 or 2, Randazzo did not mention his dues arrears, but con-centrated.on arguments,legal and illegal,to persuade him to abandon the Brother-hood.As he must have known at the time that Balbi wouldshortlyreceive the billfrom the Council,his prompt attempt on the third to have him discharged beforethe grace period had expired could only have been motivated by Randazzo's failurein the prior talk to wean Balbi away from the rival organization.12Another cir-cumstance supporting this conclusion is that the Council letter to Respondent onwhich Randazzo relied in preparing the discharge letter was obviously prepared inhaste on March 29 as soon as Pernice received the hours list for February fromthe Company,and was apparently backdated to the 28th,all before the transmissionof the usual monthly bill on April 1, which strongly impels the inference that thisdocument and the ensuing discharge request were prepared hastily as paper evidenceof a legal reason for discharge to support a preconceived decision to cause the dis-charge of Balbi and Lawrence.13Another indication of the spurious nature of the-discharge letter is Randazzo'sadmission that it was"put in to have two peopledischarged."He also added"So any time for other people to come off, it must havemeant that they had to give assurances that they were going to pay";this statementwas part of his explanation that be did not request the discharge of Dimas and Miele,n He also admitted at another point that the stated arrears were not due until "tendays after receipt of the letter."As Balbi did not get his bill until April 2, and pre-sumably that sent to Lawrence did not reach his home until that date, 'the last day ofthe grace period would have beenApril11 (if not 12),as Pernice'had-admitted earlier.Hence, I do not credit his change of the last dateto the' 10th,in answer to questions ofthe Trial Examiner seeking clarification of his method of computation.In any event,since failure to complywiththe grace period in the bill Involved forfeiture of goodstanding in Respondent and resultant loss of employment, I am satisfied that the wordingof the bill gave Balbi and Lawrence up to the end of the business day of the 11th, inwhich to tender the dues. It is well settled under the law of New York and most otherjurisdictionsthat whenan act is to be performed within a specified period from or aftera day named,the rule is to exclude the first day and to Include the last day of thespecified periodSee 52 Am.Jur title "Time."page 342,section 17,and cases cited infootnotes 16 and 20;Pomeranz v. More,187 Misc. 383, 63N.Y:S. 2d 111.12I do not considerMarathon,a Division of American Can Company,134 NLRB, 16;ccited by Respondent to support its request for discharge on the third,as controlling be-cause the facts there were far different-13 It is also inferrablethat the April1 bill was part of the same scheme because Councilrecords show that it is thefirst bill out of14 sent toLawrencesince the beginning of1962that was sentout promptlyon the 1st; all previous bills were mailed anywherefrom the 2d to as late as the 29th of the month. 162DECISIONS OF -NATIONAL LABOR RELATIONS BOARDalso named in the Council letter, because he says they gave prior assurances thatthey would pay up.However, I am satisfied that this explanation is also spurious,and that the treatment of the latter employees further shows the discriminationagainst Balbi and Lawrence.So far as the record shows, neither Dimas norMiele had any connection with the Brotherhood, so they appeared to be loyalmembers of Respondent.Although Balbi was usually 2 months in arrears indues, and in April 1963 only 3 months behind, Dimas was 3 months behind inDecember 1962, almost 4 months behind on April 1, 1963, and never fully paid upsince September 1962, a worse record in arrears than Balbi.Further Pernice,admitted that on March 28, the date of his letter to Respondent, Dimas was notdelinquent in the amount of $10.16 as stated therein, which indicates his name,was entered and discharge requested for reasons other than dues arrears.Randazzotestified that he did not ask for his discharge because Respondent's secretary, PeterKorcynski, told him on March 29 or April 1, that Dimas had assured him he wouldsend,in his dues.However, Korcynski was never called by Respondent to supportRandazzo on this point, and Dimas flatly denied be ever talked to Korcynski abouthis dues before May 23, 1963, testifying that about that date Steward Michael Sessawarned him he was behind in Council dues and if he did not pay up, he would be"in trouble," to which Dimas replied that he had a money order for payment; andabout the same time Korcynski reminded him of the arrears, and he promised totake care of it.Council records show that Dimas did not pay the $10.16 he owedon April 1, but his total arrears had increased to $16.56 by May 14 when the Councilsent him a bill, yet he did not finally pay that amount until about May 23 afterreminders from Sessa and Korcynski. I credit Dimas' story because of his straight-forward testimony on it which is corroborated by the Council records, and discreditRandazzo's explanation of the assurance given before April 3.The marked leniencyshown a member of Respondent, who was not a dissident but had a far greater duesdelinquency than the dissident Balbi, warrants the inference that his name wasplaced on the Council request for discharge but not in the letter to the Company,not because of his substantial dues arrears but only to disguise the fact that thelatter letter was really aimed only at the dissidents Balbi and Lawrence.A likeinferencearisesfrom the testimony of Randazzo about Miele.On direct andcross-examination, he says that before 3:30 p.m. on April 1, Miele told him at theplant that he had received a notice of arrears from the Council, and would pay up,but he had a "home problem," and that he did not seek his discharge on thatassurance.When reminded on cross-examination that Miele was then working themidnight shift, between 12 midnight and 7 a.m., he changed his story quickly tosay that Steward Sessa telephoned him to say that Miele had promised him to payup.His quick change of testimony on this point tends to discredit him.Also,neither Sessa nor Miele were called to testify in support of his story, which warrantsthe inference that they could not support it if called.As in the case of Dimas,Respondent was far more lenient with a loyal member, though delinquent.Mielewas apparently not involved in the Brotherhood, but according to Council recordshad never been paid up in his dues since June 1962, and he made no payment onthe $4.96 he owed on April 1, 1963, until the arrears had grown to $10.76 onMay 14, at which time he paid $7 on account.The same considerations showing discrimination against Balbi apply to Lawrence.Randazzo's insistence upon his discharge, whether it be on April 3, 9, or 10, deniedhim the full extent of the grace period which the Council had given him and bywhich Respondent was bound.14Moreover, although Randazzo had not tried topersuade him to drop the Brotherhood, Lawrence's long expressed dislike of theCouncil dues as well as open affiliation with Swirski in formation of the Brotherhoodmarked him far more plainly than Balbi as a dissident within Respondent and out-spoken opponent of Randazzo and the officers of Respondent.The record showsthat Lawrence was a "habitual" delinquent in payment of, Council dues, due prob-ably to his long dissatisfaction with that organization and obvious reluctance topay any moneys to it, and that Respondent had been compelled to request his dis-charge on two or three occasions in 1962 in order to prod him into paying those14 In August 1962, the Council had advised Lawrence that it would thereafter bill himmonthly, so thereafter he waited for such bills before paying.Hence, in paying such dues,he was clearly entitled to rely on the official bill of April 1 from the Council and the graceperiod stated in it and, by its affiliation with the Council and reliance on its records andbilling procedures, Respondent in effect waived any rights it might otherwise have had torequest discharge of Lawrence prior to the end of the grace period.F. J. Bums Draying,Inc.129 NLRB 252, 256. UNITED SUGAR WORKERS UNION, LOCAL 9, ETC.1634ues.15On each occasion the demand for discharge was effective, for Lawrencepaid up and was not discharged, after actual confrontation with the demand by theCompany and warnings from union officials. In light of this experience, whenRandazzo sought his discharge on April 3, 1963, he might well have expected thatsimilar warning would have had a like result; and I note that when Respondentlearned he was on vacation, it apparently did not press for the discharge until April 9and 10, thus recognizing the validity of the grace period given by the Council.However, since Randazzo's final request for the discharge came on the 10th, andTaylor's discharge letter to Lawrence was dated and apparently prepared on April 11,and Randazzo admits he knew. the Council rejected the tender of dues received onthe last day of, grace, it is clear that Respondent denied Lawrence the benefit of hisfull grace period, even though his offer of payment in full was timely, and sinceno other credible explanation is offered by Respondent for this denial, I must con-clude on all the circumstances cited above that Respondent sought Lawrence's-discharge on April 3 and 9, and procured it on April 10, 1963, for reasons otherthan failure of timely tender of Council dues, i.e., because of his open and notoriousparticipation in "dual unionism" by joining and assisting the Brotherhood, a rightgiven him by Section 7 of the Act, and that Respondent thereby attempted to cause,and caused, his Employer to discriminate against him for reasons other than his-failure to pay periodic dues, in violation of Section 8(b)(2) and (1) (A) of theAct.16IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth, in; section III, above, -occurring in connec-tion with.the.operations'of°the Company set forth in section- I, above; have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shall rec-ommend that it be ordered to cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Having found that Respondent unlawfully caused the Company todiscriminateagainstMelvin Lawrence by discharging him for a reason other than failure totender the periodic dues uniformly required as a condition of retaining membershipin Respondent, I shall recommend that Respondent forthwith notify the Company, inwriting, furnishing a copy thereof to Lawrence, that it withdraws its objection tothe employment of Lawrence and requests the Company to offer him immediateand full reinstatement to his former or substantially equivalent position withoutprejudice to his seniority and other rights and privileges previously enjoyed.I shallalso recommend that Respondent be ordered to make Lawrence whole for any lossof pay he may have suffered by reason of the discrimination against him caused byRespondent, by payment to him of a sum of money equal to that which he normallywould have earned as wages from April 15, 1963, to a date 5 days after Respondentserveson the Company the written notice and request for his reinstatement aforesaid,less his netearningsduring said period.Such backpay shall be computed in accord-ance with the formula established in F. W.Woolworth Company,90 NLRB` 289,and shall include interest at 6 percent per annum as provided inIsis Plumbing &Heating Co.,138 NLRB 716.17As Respondent's unfair labor practices involve deprivation of employment ofemployees and thereby go to the heart of the Act, I will recommend a broad in-junction against any form of restraint or coercion by Respondent.CONCLUSIONS OF LAw.1.The Company is an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.16 In this respect, his record was far worse than any other employeeduring 1962.16 These conclusions make it unnecessary to consider or decide General Counsel's con-tention that the amount of dues charged against Lawrence at the timeof discharge wasnot "periodic" dues within the meaning of the Act, to the extent that they were computedon vacations accrued prior to the institution of Council dues in October 1961.Otherarguments made by Respondent have been carefully considered and found without merit.17No similarorder isrequired for Balbi who lost neither worktime nor pay because ofRespondent's actions toward him. 164DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Respondent,the Council, and the-Brotherhoodare labor organizations withinthe meaningof Section 2(5) of the Act.3.By threatening employeesof the Company with bodilyand other injury orreprisal ifthey assistedor remained members of the Brotherhood,a rival labororganization,thereby coercingand restraining employees in the exercise of rightsguaranteed in Section7 of the Act,Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.By attemptingto cause theCompany todiscriminate against Vincent Balbiand Melvin Lawrence,and actually causing the Company to discriminate againstLawrence,because the membership of said employees in Respondenthad been ter-minated on some groundother thantheir failure to tender the periodic dues uni-formly requiredas a condition of retaining such membership,Respondent has en-gaged in and is engaging in unfair labor practices within the meaning of Section8(b)(2) and8(b)(l)(A) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact, conclusions of law,and the entirerecord in'the case, I recommend that United Sugar Workers Union,Local ' 9,affiliatedwith International Longshoremen'sAssociation,AFL-CIO,its agents, offi-cers, representatives,successors,and assigns, shall:1.Cease and desist from:(a)Causing or attempting to cause American Sugar Company to discriminateagainst Vincent Balbi,Melvin Lawrence, or any other employee whose membershipin Respondent has been terminated on some-ground other than failure to tenderthe periodicdues uniformlyrequired as a condition of retaining such membership.(b) Threatening employeesof the Company with bodilyor other injury or re-prisal if they assist or remain members of the Brotherhood or any labor organiza-tion other than Respondent,or inany othermanner restraining or coercing em-ployees.in the exercise of rights guaranteedto them bySection 7of the Act.2.Take thefollowing affirmative action which is deemed necessary to effectuatethe policiesof the Act:(a)Make MelvinLawrencewhole for any loss of pay he may have suffered byreason ofthe discriminationagainst him caused by Respondent,in the manner setforthin thesection ofthis Decision entitled"The Remedy."(b)NotifyAmerican Sugar Company immediately,in writing,that Respondenthas no objectionto the employment of Melvin Lawrence by said Employer, andthat it requests his immediate and full reinstatement to his former or substantiallyequivalent positionwithoutprejudice to his seniority and other rights and privilegespreviously enjoyed,and simultaneously servea copyof such noticeupon Lawrence.(c) Post at Respondent's office and meeting hall in Brooklyn,New York,copiesof the attached notice marked"Appendix." 18Copiesof such notice,to be furnishedby theRegional Director for the Second Region, shall, after being duly signed byRespondent's authorized representative,be posted immediately upon receipt thereof,and be maintainedby it for a period of60 consecutive days thereafter in con-spicuous places, including all places where notices to its members are customarilyposted.Reasonable steps shallbe taken byRespondent to insurethatsaid noticesare not altered, defaced,or covered by any othermaterial.(d) Promptlymail to said RegionalDirectorsigned copies of the above noticefor posting, if the Company iswilling, at its plantins Brooklyn, New York.(e)Notify saidRegional Directorfor the SecondRegion,in writing,within 20days from the dateof receipt of this Decision, what steps Respondent has takento comply herewith.19l8 If this Recommended Order is adopted by the Board,the words "A Decision andOrder" shall be substituted for the words"The Recommended Order of a Trial Examiner"in the notice.In the further event that the Board'sOrder is enforced by a decree of aUnited States Court of Appeals, the words "A Decree of the United StatesCourt ofAppeals, Enforcing an Order" shall be substituted for the words "A Decision and Order "19 If this Recommended Order is adopted by the Board,this provision shall be modifiedto read: "Notify said Regional Director, in writing, within 10 days from the date of thisOrder,what steps the Respondent has taken to comply herewith." TENNESSEE PACKERS, INC., FROSTY MORN DIVISION165APPENDIXNOTICE TO ALL MEMBERS OF UNITED SUGARWORKERS UNION,LOCAL 9, AFFILIATEDWITH INTERNATIONAL LONGSHOREMEN'S ASSOCIATION, AFL-CIOPursuant to the RecommendedOrder of a TrialExaminerof the National LaborRelations Board, and in order to effectuate the policies of the NationalLabor:Relations Act, as amended,we hereby notify our members that:WE WILL NOTcause or attempt to cause American Sugar Company to dis-criminate against Vincent Balbi, Melvin Lawrence,or any other employee ofsaid Employer,because the membershipof said employees, or any of them,in our labor organization has been terminated on some groundother thanfailure to tender the periodic dues uniformly required as a condition of retain-ing such membership.WE WILL NOTthreaten any of the employeesof the above-named Employerwith bodilyor other injury or reprisal if any of them assist or remain membersof the Brotherhood of SugarWorkers, orany other labor organization otherthanour organization,or inany othermanner restrain or coerce said employees,in the exercise of rights guaranteedto them bySection 7of the Act.WE WILL makeMelvin Lawrence whole for any loss of pay he may havesuffered as a result of thediscriminationagainst him causedby our labororganization.WE WILLnotify American SugarCompanythat we withdraw our objectionto its employment of Melvin Lawrence,and that we request saidEmployer to,offer him immediate and full reinstatement to his former or substantiallyequivalent position without prejudice to his seniority and other rights andsprivileges previously enjoyed.UNITED SUGAR WORKERS UNION, LOCAL 9,AFFILIATEDWITH INTERNATIONAL LONG-SHOREMEN'SASSOCIATION,AFL-CIO,Labor Organization.Dated-------------------By------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicate directly with the Board'sRegionalOffice,FifthFloor,Squibb Building,745 FifthAvenue, NewYork, New York,Telephone No.751-5500,if they have any questions concerning this notice or compliance with i6,provisions.Tennessee Packers, Inc., Frosty Morn DivisionandAmalgamatedMeat Cutters and ButcherWorkmen of North America, AFL-CIO, Local405.Case No. 26-CA-1545.February 07, 19641DECISION AND ORDEROn October 18, 1963, Trial Examiner Leo F. Lightner issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-tices, and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner'sDecision.Thereafter, the Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of the National Labor-Relations Act, the Board has delegated its powers in connection with146 NLRB No. 15.